 

Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO MASTER CREDIT FACILITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO MASTER CREDIT FACILITY AGREEMENT (the “Amendment”) is
made as of February 1, 2010 by and among (i) SNH FM FINANCING LLC, a Delaware
limited liability company (“Borrower”); (ii) CITIBANK, N.A., a national banking
association (“Lender”); and (iii) Fannie Mae, that body corporate duly organized
under the Federal National Mortgage Association Charter Act, as amended, 12
U.S.C. § 1716 et seq. and duly organized and existing under the laws of the
United States, and its successors and assigns (“Fannie Mae”).

 

RECITALS

 

A.            Borrower and Lender are parties to that certain Master Credit
Facility Agreement dated August 4, 2009 (as the same may be amended, restated,
modified or supplemented from time to time, the “Master Agreement”).

 

B.            Pursuant to the Master Agreement, Lender provided term loans in
the aggregate amount of $512,934,000 to Borrower, comprised of a $205,174,000
Variable Loan, and a $307,760,000 Fixed Loan.

 

C.            Immediately after the execution of the Master Agreement, the
Lender’s interests under the Master Agreement were assigned by the Lender to
Fannie Mae pursuant to that certain Assignment of Master Credit Facility
Agreement and Other Loan Documents dated as of August 4, 2009.

 

D.            Borrower has requested and Lender has consented to the amendment
of the Master Agreement. In connection therewith, Fannie Mae, Lender and
Borrower desire to amend the Master Agreement in certain respects as set forth
herein.

 

E.             Fannie Mae, Lender and Borrower intend these Recitals to be a
material part of this Amendment.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby agree as
follows:

 

Section 1.  Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.

 

Section 2.  Amendment.

 

(i)            Section 8.03 (b)(i) is hereby deleted in its entirety and
replaced with the following:

 

1

 

Amendment No. 1 to Master Credit Facility Agreement

(Senior Housing Properties Trust Credit Facility)

 

--------------------------------------------------------------------------------


 

“(i)          Annual Financial Statements. As soon as available, and in any
event within ninety (90) days after the close of its fiscal year during the Term
of this Agreement, the balance sheet showing all assets and liabilities of
Borrower and Key Principal as of the end of such fiscal year, the statement of
income, expenses, equity and retained earnings of Borrower’s operation and Key
Principal’s operation for such fiscal year, and the statement of changes in
financial position and cash flows of Borrower and Key Principal for such fiscal
year, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior fiscal year, prepared
in accordance with GAAP consistently applied. The Borrower financial statements
will be accompanied by a certificate of an authorized representative of Borrower
acceptable to Lender stating that such financial statements have been prepared
in accordance with GAAP, consistently applied, and fairly present the results of
its operations and financial condition for the periods and dates indicated. The
Key Principal’s financial statements will be accompanied by an audit report of
Key Principal’s independent certified public accountants to the effect that
(a) such financial statements have been audited by such accountants, (b) such
financial statements fairly present the results of its operations and financial
condition for the periods and dates indicated, with such certification to be
free of exceptions and qualifications as to the scope of the audit as to the
going concern nature of the business. As soon as available, and in any event
within ninety (90) days after the close of its fiscal year during the Term of
this Agreement, Key Principal’s Chief Financial Officer will provide to Lender,
a letter as of January 1 of each year, to the effect that such officer has
reviewed the records and systems of the Borrower and the Key Principal and that
Borrower is in compliance with subsections (v), (vi) and (xvi) of the Single-
Purpose requirements (as set forth in the definition of Single-Purpose herein)
(the “Compliance Letter”). If the Key Principal is no longer a publicly traded
entity, such Compliance Letter will be provided by Borrower and Key Principal’s
independent certified public accounting firm or any other nationally recognized
accounting firm and such Compliance Letter will be based upon agreed upon
procedures satisfactory to Lender. All financial statements required by this
subsection (i) with respect to Key Principal shall be audited, and all financial
statements required by this subsection (i) with respect to Borrower may be
unaudited;”

 

Section 3.  Full Force and Effect.  Except as expressly modified hereby, the
Master Agreement and all of the terms, conditions, covenants, agreements and
provisions thereof remain in full force and effect and are hereby ratified and
affirmed.

 

Section 4.  Reserved.

 

Section 5.  Counterparts.  This Amendment may be executed in counterparts by the
parties hereto, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument.

 

Section 6.  Governing Law. The provisions of Section 15.06 of the Master
Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury
Trial”) are hereby incorporated into this Amendment by this reference to the
fullest extent as if the text of such Section were set forth in its entirety
herein.

 

2

 

Amendment No. 1 to Master Credit Facility Agreement

(Senior Housing Properties Trust Credit Facility)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

BORROWER:

 

 

 

SNH FM Financing LLC, a Delaware

 

limited liability company

 

 

 

 

 

By: 

/s/ Richard A. Doyle

 

 

Name: 

Richard A. Doyle

 

 

Title: 

Treasurer and Chief Financial Officer

 

 

[Signatures continue on following page]

 

S-1

 

Amendment No. 1 to Master Credit Facility Agreement

(Senior Housing Properties Trust Credit Facility)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO BY IDOT GUARANTORS

 

 

 

SNH FM Financing Trust, a Maryland real

 

estate investment trust

 

 

 

 

 

By: 

/s/ Richard A. Doyle

 

 

Name: 

Richard A. Doyle

 

 

Title: 

Treasurer and Chief Financial Officer

 

 

 

 

 

Ellicott City Land I, LLC, a Delaware

 

limited liability company

 

 

 

 

 

By: 

/s/ Richard A. Doyle

 

 

Name: 

Richard A. Doyle

 

 

Title: 

Treasurer and Chief Financial Officer

 

 

[Signatures continue on following page]

 

S-2

 

Amendment No. 1 to Master Credit Facility Agreement

(Senior Housing Properties Trust Credit Facility)

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Citibank, N.A., a national banking association

 

 

 

 

 

By: 

/s/ Kathy Millhouse

 

 

Name: 

Kathy Millhouse

 

 

Title: 

Vice President

 

 

S-3

 

Amendment No. 1 to Master Credit Facility Agreement

(Senior Housing Properties Trust Credit Facility)

 

--------------------------------------------------------------------------------


 

 

 

 

FANNIE MAE

 

 

 

 

 

 

 

By: 

/s/ Michael W. Dick

 

 

Name: 

Michael W. Dick

 

 

Title: 

Assistant Vice President

 

 

S-4

 

Amendment No. 1 to Master Credit Facility Agreement

(Senior Housing Properties Trust Credit Facility)

 

--------------------------------------------------------------------------------

 